Robinson, J.,
delivered the opinion of the Court-.
This is a bill by the appellee a citizen of this State, praying a divorce a vinculo matrimonii from the appellant. now residing in the City of New York, upon the ground of abandonment.
In granting the divorce the Court below, in the exercise of the discretion vested in it by the statute of 1872, ch. 272, further ordered and decided that the appellant Wilhemina E. Garner, should not contract marriage with any other person, during the life-time of the appellee.
It is conceded that the domicil of the husband is the matrimonial domicil, and that the Court had jurisdiction to grant the divorce; but it is insisted that so much of the decree as forbids the appellant from marrying again is a decree or judgment in personam rendered against the appellant, a resident of another State, and therefore void.
This objection is we think well taken. To render a judgment binding, the Court must have jurisdiction over the person or subject-matter. Jurisdiction over the person can only be acquired by service of process of some kind, or by voluntary appearance. The process of a Court cannot be served beyond the limits of the State, and nonresidents are not therefore amenable to such process. Hence it is, that judgments in personam are not binding upon persons living beyond the limits of the State, unless they voluntarily appear and answer the suit.
All the cases which recognize the jurisdiction of a State to determine the matrimonial status of its own citizens, although one of the parties live in another State, limit the *129exercise of it to the dissolution of the marriage. The decree in such cases affects only the status or marriage relation. To go one step further, and say the guilty party who is a non-resident and therefore heyond the process of the Court, shall not marry again is quite a different thing. Such a prohibition is not necessarily a part of the decree dissolving the marriage,- hut in the nature of a decree in personam affecting the rights of parties heyond the jurisdiction of the Court.
(Decided 18th March, 1881.)
So much of the decree therefore, as prohibits the appellant from marrying again must he reversed.
Decree affirmed in part, and reversed in part.